Citation Nr: 0844663	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to service-connected asbestosis.

2.  Entitlement to service connection for an eye disability 
as secondary to service-connected asbestosis.

3.  Entitlement to service connection for a cervical spine 
disability as secondary to service-connected asbestosis.

4.  Entitlement to service connection for cardiovascular 
disease as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office in St. Petersburg, Florida that 
have denied service connection for cardiovascular disease, 
headaches, an eye disability, and a cervical spine 
disability, all as secondary to service-connected asbestosis.  

In June 2006, the veteran and his wife testified at a hearing 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript of the hearing is of 
record.  The case was remanded for further development by 
Board decision dated in December 2006.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).




REMAND

Review of the record discloses that in the representative's 
Informal Hearing Presentation and a Report of Contact dated 
in December 2008, the veteran has requested a hearing before 
a Member of the Board at the originating agency.  This 
request has not yet been addressed.  This must be 
accomplished by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
Travel Board hearing before a 
Member of the Board.  He and 
his representative should be 
notified of the time and date 
of such and be given adequate 
time to prepare.  After the 
hearing is conducted, or if 
the veteran withdraws the 
hearing request or fails to 
report as scheduled, the 
claims file should be returned 
to the Board in accordance 
with standard appellate 
procedure.

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

